Citation Nr: 9934365	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether it was proper to terminate the veteran's pension 
benefits from January 1, 1997 to February 1, 1998, and 
thereafter, reinstate benefits effective February 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

In a January 1997 letter the RO discontinued the veteran's 
disability benefits based on his annual countable income.  
The veteran thereafter perfected an appeal, thereby averring 
that pension benefits should not have been terminated and the 
reinstatement date of February 1, 1998 was not proper.   


FINDINGS OF FACT

1.  In May 1990, entitlement to nonservice-connected pension 
benefits was granted.

2.  In December 1996, the veteran was awarded Social Security 
benefits.  The veteran received a lump sum payment of $4,728 
and $629 per month thereafter.

3.  Effective January 1, 1997 payment of pension benefits was 
terminated.

4.  Effective February 1, 1998, payment of pension benefits 
was reinstated.


CONCLUSION OF LAW

VA pension benefits were properly terminated from January 1, 
1997, to February 1, 1998, and effective February 1, 1998, 
the criteria for eligibility for reinstatement of payment of 
pension benefits were met.  38 U.S.C.A. §§ 501, 1521, 5111, 
5112 (West 1991); 38 C.F.R. §§ 3.1, 3.23, 3.31, 3.271, 3.272, 
3.660 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board of Veterans' Appeals (Board) 
initially notes that a determination as to whether the 
veteran has submitted a well-grounded claim need not be 
addressed.  The well-grounded concept applies to the 
character of the evidence presented by a claimant.  Here, 
there is no dispute as to the evidence, but only to the law 
and its meaning.  As such, the well-grounded concept is not 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Review of the record shows in May 1990, the RO granted 
entitlement to nonservice-connected pension benefits 
effective July 1, 1989.  The grant was based on the veteran's 
countable income of zero.  On Improved Pension Eligibility 
Verification Reports (EVR's) dated from July 1991 to June 
1994, the veteran reported a countable income of zero, 
although on the June 1993 EVR report, he apparently 
mistakenly indicated that he received $634 from Social 
Security benefits.  

In a March 1995 Financial Status Report, the veteran again 
reported that he received only $669 per month from VA 
benefits and by a June 1996 EVR and letter, he noted that he 
did not receive a monthly income.  

In December 1996, the Social Security Administration (SSA) 
awarded the veteran disability benefits beginning in April 
1996.  The SSA letter noted that monies due from April to 
November 1996 totaled $4,728, and thereafter, monthly 
payments in the amount of $608 would be issued.  

In January 1997 the veteran reported that he received $608 
from Social Security.

In January 1997, the RO told the veteran that effective 
January 1, 1997 VA disability payments were discontinued 
because his countable annual income exceeded $8,486.  His 
countable annual income totaled $12,044 ($7,296 from Social 
Security and $4748 from other income).  The veteran 
disagreed.

On notice of disagreement, the veteran disagreed with 
receiving $4,748 annually from another source and disagreed 
with the termination of benefits.  He explained that he only 
received one retro payment of $4,728.  

By a letter dated February 25, 1998, the veteran requested 
reinstatement of his pension benefits, and in April 1998, the 
RO approved the award for disability pension, effective 
February 1, 1998.  On EVR's dated from November 1998 to April 
1999, the veteran reported that he received $621 and $629, 
respectively, from Social Security benefits.  A February 1999 
statement from SSA also shows that beginning December 1998, 
the veteran's regular monthly payment was $629.

In September 1998, the veteran testified at a hearing held at 
the RO.  The veteran stated that he was awarded pension 
benefits in 1993 and benefits were terminated in 1997 because 
he received disability benefits from Social Security.  
Although the veteran did not recall the exact amount of money 
he received from VA pension, he recalled that benefits were 
stopped because he received a retro payment from Social 
Security.  The veteran maintained that benefits should not 
have ceased.  The veteran stated that he currently received 
$621 from Social Security and $101 from VA, and added that 
terminating VA pension benefits caused financial difficulty.  

Law and regulation

Improved pension means the disability and death pension 
programs becoming effective January 1, 1979, under authority 
of Pub. L. 95-588; 92 Stat. 2497.  38 C.F.R. § 3.1(w).

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements of the section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct, pension.  If the veteran is unmarried and there 
is no child of the veteran in the custody of the veteran or 
to whose support the veteran is reasonably contributing, and 
unless, the veteran is entitled to pension at the rate 
provided by subsection (d)(1) or (e) of this section, pension 
shall be paid to the veteran at the annual rate of $3,550 
reduced by the amount of the veteran's annual income.  
38 U.S.C.A. § 1521(b).

The regulations provide that the maximum annual rates of 
improved pension for the following categories of 
beneficiaries shall be the amounts specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  Each time there is an increase 
under 38 U.S.C.A. § 5312, the actual rates will be published 
in the "Notices" section of the Federal Register.  38 C.F.R. 
§ 3.23.

For purposes of entitlement to improved pension benefits, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under Section 3.272.  
38 C.F.R. § 3.271.  Social Security benefits are not excluded 
from Section 3.272.

It is noted that recurring income means income which is 
received or anticipated in equal amounts and at regular 
intervals (e.g., weekly, monthly, quarterly, etc.), and which 
will continue throughout an entire 12-month annualization 
period.  The amount of recurring income for pension purposes 
will be the amount received or anticipated during a 12-month 
annualization period.  Recurring income which terminates 
prior to being counted for at least one full 12-month 
annualization period will be treated as nonrecurring income 
for computation purposes.  Id.

Irregular income means income which is received or 
anticipated during a 12-month annualization period, but which 
is received in unequal amounts or at irregular intervals.  
The amount of irregular income for pension purposes will be 
the amount received or anticipated during a 12-month 
annualization period following initial receipt of such 
income.  Id.

Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g., 
an inheritance).  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  Id.

Salary means the gross amount of a person's earnings or wages 
before any deductions are made for such things as taxes, 
insurance, retirement plans, social security, etc.  Id.

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(b)(2), (c).

The effective date of a rating which results in the reduction 
or discontinuance of an award by reason of a change in income 
shall be the last day of the month in which the change 
occurred.  38 U.S.C.A. § 5112(a)(4).

Pursuant to the provisions of 38 C.F.R. § 3.660 (b), where 
pension or dependency and indemnity compensation was not paid 
for a particular 12-month annualization period because the 
claim was disallowed, an award was deferred under Section 
3.260(b) or Section 3.271(f), payments were discontinued or 
made at a lower rate based on anticipated or actual income, 
benefits otherwise payable may be authorized commencing the 
first of a 12-month annualization period as provided in this 
paragraph.  In all other cases, benefits may not be 
authorized for any period prior to the date of receipt of a 
new claim.  38 C.F.R. § 3.660(b).  

Where the claimant's actual income did not permit payment, or 
payment was made at a lower rate, for a given 12-month 
annualization period, pension or dependency and indemnity 
compensation may be awarded or increased, effective the 
beginning of the next 12-month annualization period, if 
satisfactory evidence is received within that period.  38 
C.F.R. § 3.660 (b)(2). 

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section (not applicable to the current facts), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

Analysis

In this case, the evidence shows that the veteran's pension 
benefits were properly terminated, effective from January 1, 
1997, to February 1, 1998, due to excessive income, and 
thereafter payment of benefits was properly reinstated 
effective February 1, 1998.

As discussed above, prior to December 1996 the evidence shows 
that the veteran's pension award was based on an annual 
income of zero and his status as a claimant without 
dependents.  The record, however, clearly establishes that 
effective April 1996, the veteran was granted entitlement to 
Social Security benefits in the amount of $4,728 for the 
months of April to November 1996 and awarded $608 for the 
month of December and thereafter.  Consequently, the 
veteran's annual countable income had increased from zero to 
$12,044.  The evidence of record also shows that at that 
time, the maximum annual pension limit for a veteran with no 
dependents was $8486.  As such, effective January 1, 1997, 
the veteran was not entitled to receive VA pension benefits.  
In view of the foregoing, it was proper for the RO to 
terminate VA pension benefits.  See generally 
38 U.S.C.A. § 5112(a)(4); 38 C.F.R. § 3.273(b)(2), (c).

At this time, the Board acknowledges the veteran's assertions 
that his lump sum payment of $4,728 should have been 
"averaged out or spread over" effective months from April 
to December 1996.  In this regard, however, the Board notes 
that the veteran's one-time lump-sum award of $4,728, which 
was received in December 1996, must be considered 
nonrecurring income.  38 C.F.R. § 3.271(a)(3).  Thus, the RO 
properly counted receipt of the income, effective from 
January 1, 1997, to January 1, 1998.  As such, the veteran's 
countable annual income for this 12-month annualization 
period, including $629 per month from Social Security, was in 
excess of the maximum annual pension rate of $8,486 effective 
from January 1, 1997.  

The record then shows that in April 1998, the RO reinstated 
pension payments at a monthly rate of $101 per month, 
effective February 1, 1998, the earliest effective date 
allowable.  February 1, 1998 is the proper effective date for 
payment because the veteran's actual income did not permit 
payment prior to the 12-month annualization period between 
January 1, 1997, and January 1, 1998.  Where pension payments 
are discontinued, benefits otherwise payable may be 
authorized commencing the first of a 12-month annualization 
period; thus, the veteran became eligible for reinstatement 
on the beginning of the next 12-month annualization period, 
i.e., January 1, 1998.  38 C.F.R. § 3.660 (b)(2).  Therefore, 
when applying 38 C.F.R. § 3.31, which provides that, 
regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section (not applicable to the current facts), payment of 
monetary benefits based on pension compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Thus, 
payments for reinstatement of pension benefits were properly 
awarded an effective date of February 1, 1998. 
38 U.S.C.A. § 5111; 38 C.F.R. §§ 3.31, 3.660 (b)(2).

In summary, because the veteran's annual countable income was 
in excess of the maximum allowable statutory amount, the 
veteran was not entitled to receive pension benefits, 
effective January 1, 1997, to January 1, 1998, and as such, 
the RO properly terminated receipt of disability pension 
benefits because of excessive income.  Pursuant to VA law and 
regulation, for reinstatement and receipt of pension payments 
the effective date of February 1, 1998 is proper.  The 
veteran's claim is denied.



ORDER

The veteran's pension benefits were properly terminated from 
January 1, 1997, to February 1, 1998, and properly reinstated 
effective February 1, 1998; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

